--------------------------------------------------------------------------------

Exhibit 10.2
 
[logo.jpg]
 
2011 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN
 
Purpose
 
The purpose of the 2011 Annual Salaried Team Member Incentive Plan (the “Plan”)
is to attract, retain, motivate and reward team members for successful company,
business unit, and individual performance with awards that are commensurate with
the level of performance attained.
 
Eligibility
 
Each eligible salaried team member employed by U. S. Concrete and its 100% owned
subsidiary companies is a Participant in the Plan, and must be an active team
member or on an approved leave of absence in order to receive any payout.   Team
members hired during 2011 will receive a pro-rata incentive payout for any award
they are eligible to receive under the provisions of the Plan.  In order to
receive a payout, a Performance Review Form for each team member must be
completed by the team member’s supervisor and submitted on or before January 31,
2012.
 
Individual Target Bonus
 
The amount of each team member’s Individual Target Bonus Percentage is based on
their grade level and is expressed as a percentage of their annual base pay (see
Exhibit I).   The Individual Target Bonus Percentage for employees who receive a
change in grade level and/or base pay after April 1, 2011, will be prorated to
reflect the new grade and/or base pay at the discretion of the Plan
Administrator.
 
Threshold Performance Level
 
In order for a bonus to be paid out under the incentive plan, the overall
company EBITDA performance to budget must be equal to or greater than 80% of
budget (Exhibit II).  After that level of performance is attained, the size of
the bonus pool as a percent of the total target bonus dollars is also identified
in Exhibit II. The bonus payout under the plan to eligible individuals after the
size of the bonus pool has been determined is based 35% on the financial
performance of U.S. Concrete, 35% on the financial performance of the Business
Unit, and 30% on individual performance.  The EBITDA performance to budget can
be adjusted at the discretion of the Compensation Committee to reflect
non-recurring items, and/or the impact of acquisitions and divestitures.
 
 
 

--------------------------------------------------------------------------------

 
 

2011 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN

 
 Individual Bonus Payout Under the Financial Portion of the Incentive Plan
 
The percent of an individual’s target bonus available for payout is determined
first by the size of the bonus pool created by the Company’s EBITDA performance
to budget, and then by the Company’s EBITDA performance, the Business Unit’s
EBITDA performance, and the individual’s performance, relative to the
corresponding weighting rating below: (* note that the payout of an incentive
for individual’s in the Corporate office will be based 70% on the total
Company’s EBITDA’s performance)
 

     
Criteria
 
Weighting
           
COPORATE
   
EBITDA
 
35%*
           
BUSINESS UNIT
   
EBITDA
 
35%
           
INDIVIDUAL
       
30%
(varies by person)
I.
 
Goal Accomplishment  (wtg TBD)
     
II.
 
Ownership
     
III.
 
Professionalism
     
IV.
 
Teamwork
     
V.
 
Corporate Citizenship
     
VI.
 
Managerial Skills
               
TOTAL
       
100%

 
Individual Bonus Payout Under the Individual Portion of the Incentive plan
 
An individual is also eligible to receive 30% of their available (the proportion
of the individual target bonus percentage available is a function of the
percentage of the total target bonus pool created by the Company EBITDA
performance to budget as indicated in Exhibit II) based on their individual
performance as noted above.  The individual will receive more or less of the
portion of the incentive plan attributable to individual performance according
to the following schedule:
 
Individual Rating
 
% of Available Bonus Paid Out
     
0.0 (Below Threshold)
 
    0%
1.0 (Threshold)
 
    0% of the individual bonus portion
2.0 (Target)
 
100% of the individual bonus portion
3.0 (Optimum)
 
200% of the individual bonus portion

 
Individual bonus payouts will be pro-rated for individual performance level
ratings between the “Threshold-Target-Optimum” levels.
 
 
Page 2

--------------------------------------------------------------------------------

 
 

2011 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN

 
In the event that the overall Company EBITDA performance to budget does not
exceed 80%,   the Compensation Committee may approve the creation of a reduced
bonus pool  for award to specific individual and/or Business Units with superior
performance.
 
Bonus Payment
 
All Bonus Payments are contingent on the approval of the Compensation Committee
of the Board of Directors.  The payments will be paid as soon as
administratively feasible after the previous year’s financial results are
finalized.   An individual may not receive more than 200% of their target bonus.
 
Plan Administration
 
The Plan shall be administered by the Chief Executive Officer, the Chief
Financial Officer, and the Vice President of Human Resources, referred to
collectively hereafter as the “Plan Administrators.”
 
Except for the terms and conditions set forth in this document, the Plan
Administrators shall have sole authority to construe and interpret the Plan, to
establish, amend, and rescind rules and regulations relating to the Plan, to
exercise discretion in interpolating performance levels and award payouts
outside of or within designated ranges, and to take all such steps and make all
such determinations in connection with the Plan and Bonus Payments granted
hereunder as it may deem necessary or advisable, which determination shall be
final and binding upon all Participants.
 
Plan Communication
 
A copy of the Plan including an exhibit specifying the team member’s job title,
grade level, target and optimum bonus percentages, and performance review form
will be distributed to each eligible team member.
 
Retirement, Termination, Death and Disability
 
The Plan Administrators may, but are not required to, grant a prorated Bonus
Payout as it deems advisable to a Participant (or beneficiary in the event of
death) who terminates employment during 2011 due to retirement, involuntary
termination not for cause, or disability.  Payment of this pro-rated bonus will
be made at the same time payment is made to other Participants in accordance
with the terms and conditions of this Plan, and is contingent upon the
Participants signing of an agreement and release with the Company.
 
No Right to Continued Employment
 
The Plan shall not create any contractual or other right to receive payouts or
other benefits in the future.  All determinations with respect to any such
payments shall be made at the sole discretion of the Plan Administrators.  A
team member’s participation in
 
 
Page 3

--------------------------------------------------------------------------------

 
 

2011 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN

 
No Right to Continued Employment (cont.)
 
the Plan shall not create a right to further employment with his or her employer
nor interfere with the ability of his or her employer to terminate his or her
employment with or without cause.
 
Termination
 
The Plan is in effect for the 2011 calendar year.  The Plan Administrator may at
any time suspend the operation of or terminate the Plan.
 

/s/ Michael W. Harlan       Michael Harlan   President and CEO   U.S. Concrete,
Inc.  

 
 
Page 4

--------------------------------------------------------------------------------